Citation Nr: 1549097	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  13-13 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for an enlarged prostate. 

2. Entitlement to service connection for a heart condition, to include ischemic heart disease. 

3. Entitlement to service connection for hypertension.  

4. Entitlement to service connection for a right leg condition.

5. Entitlement to service connection for a left leg condition.

6. Entitlement to service connection for a back condition.

7. Entitlement to service connection for gallstones.

8. Entitlement to service connection for a sleep disorder, to include sleep apnea.

9. Entitlement to an initial compensable rating for bilateral hearing loss.  

10. Entitlement to a compensable rating for squamous cell carcinoma with residual superficial scars of the ears.  


REPRESENTATION

Veteran represented by:	Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to November 1958, November 1960 to December 1967, and November 1990 to March 1991.  He served in both the Navy and Air Force.  He had other periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) including time in the Air Force reserve. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2010 and July 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the Veteran requested Board hearings in April and August 2013.  However, in a January 2015 letter, the Veteran's attorney indicated that the Veteran sought to waive any unfulfilled hearing request.  

The issue of entitlement to service connection for an undiagnosed illness has been raised by the record in an October 2015 statement by the Veteran's attorney, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for back, right leg, and left leg conditions, entitlement to an initial compensable rating for bilateral hearing loss, and entitlement to a compensable rating for squamous cell carcinoma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's heart condition, hypertension, and sleep apnea conditions are attributable to his service-connected PTSD.  

2. In an October 2015 written statement, prior to the promulgation of a decision in the appeals of the claims for service connection for an enlarged prostate and for gallstones, the Veteran withdrew his appeals with respect to those issues.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for a heart condition, to include ischemic heart disease, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2. The criteria for establishing service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3. The criteria for establishing service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4. The criteria for withdrawal of the appeal of the claim for service connection for an enlarged prostate have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2015).

5. The criteria for withdrawal of the appeal of the claim for service connection for gallstones have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a claimant must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection is also warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).  The probative value of medical opinion evidence is based on a medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I. Heart Condition, Hypertension, and Sleep Apnea

The Veteran alleges that he has a heart condition, to include ischemic heart disease (or coronary artery disease), hypertension, and sleep apnea all as a result of his active duty service.  There is no question the Veteran has these conditions.  

The Board notes that the Veteran has argued he is entitled to service connection for ischemic heart disease based upon exposure to Agent Orange in Vietnam.  There is a genuine question as to whether the Veteran had the requisite in-country or brown water service in order to avail himself of this presumption.  However, because there is other evidence sufficient to grant the Veteran's claim on a secondary service connection basis, the Board is not deciding whether the Veteran is warranted the presumption here. 

In support of his claims, the Veteran submitted a private medical opinion in October 2015.  The physician stated that patients with PTSD, which the Veteran is service-connected for, are at a higher risk for developing coronary artery disease.  He cited a 2007 study done by VA which demonstrated "that men with PTSD were at increased risk for heart disease [and] for each standard deviation increase in symptoms they were 26% more likely to have a fatal or non-fatal myocardial infarction and 21% more likely to have any kind of coronary heart disease."  He cited a different 2008 study which concluded that "early age heart disease may be an out-come after military service among PTSD positive veterans."  A third study cited study showed that former World War II prisoners of war with PTSD had a "significantly increased risk of cardiovascular diseases" including chronic ischemic heart disease when compared with prisoners who did not develop PTSD as well as non-prisoners.  The physician stated that "[t]he results from a growing number of observational studies provide clear evidence that persons diagnosed with PTSD have an increased risk of coronary heart disease morbidity and mortality."  

Regarding hypertension, the physician similarly stated that multiple studies had "suggested that PTSD is a significant independent risk factor for the development of hypertension."  He specifically cited to a study from the US National Comorbidity Survey which examined the interaction between PTSD and hypertension and concluded "that PTSD was related to hypertension, independent of derepression" and that this likely explained the high prevalence of hypertension identified amongst refugee psychiatric patients.  The physician further cited to literature indicating that PTSD resulted in increased activity of the sympathetic nervous system which could then lead to elevated blood pressure, increased heart right, sweating, and other symptoms of hyper-function of the central noradrenergic system.  Another study of hypertensive individuals who experienced the September 11 attacks found that higher risk of increases in blood pressure was a consequence of exposure to stressful events.  

Regarding sleep apnea, the physician noted the Veteran's formal diagnosis of the condition in July 2008 following a polysomnogram, as well as the Veteran's report that he noticed symptoms in 1991.  The physician stated that insomnia, nightmares, and sleep fragmentation are hallmark features of PTSD.  He cited to literature which indicated that veterans with PTSD are known to have a higher prevalence of obstructive sleep apnea than the general population, with some studies showing that up to 90 percent of such veterans had the condition.  He also stated that Veteran had trouble tolerating the continuous positive airway pressure (CPAP) face mask because of feelings of claustrophobia and panic and thus, was non-compliant with treatment.  

In conclusion, the physician stated "[i]t is my medical opinion that [the Veteran's] hypertension, coronary heart disease and [obstructive sleep apnea] are as likely as not the result of his service-connected severe PTSD."  He further stated he based this opinion on the Veteran's lay testimony, his in-service and post-service medical history, and medical literature.  

Given the lone competent and credible medical opinion concerning the Veteran's heart condition, hypertension, and sleep apnea conditions is positive, the Board finds that the evidence is in at least a state of equipoise as to whether these conditions are caused or aggravated by his service-connected PTSD.  As such, all doubt is resolved in the Veteran's favor and secondary service connection is warranted for these three claims.  See 38 C.F.R. § 3.310.  As the Board has granted secondary service connection it need not address direct service connection, or any other theories for service connection, in this matter.

II. Enlarged Prostate and Gallstones

In October 2015, the Veteran submitted a signed statement indicated his desire to withdraw claims of entitlement to service connection for an enlarged prostate and gallstones.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

The Veteran's signed, written statement indicating his intention to withdraw the appeal as to these issues, satisfies the requirements for the withdrawal of a substantive appeal.  Therefore, he has withdrawn these two issues; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.


ORDER

Entitlement to service connection for a heart condition, to include ischemic heart disease, is granted.

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for an enlarged prostate is dismissed. 

Entitlement to service connection for gallstones is dismissed.


REMAND

Unfortunately, a remand is required for the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that he is afforded every possible consideration.

Regarding the Veteran's claims for service connection for back, right leg, and left leg conditions, the Board notes he was given a VA examination to provide etiological opinions in March 2010.  The examiner ultimately provided positive opinions concerning the Veteran's back and bilateral leg conditions.  As rationale, the examiner cited to service treatment records (STRs) from May 1993 detailing lumbar back and hip pain as well as a leg length discrepancy.  

The cited-to May 1993 STR is indeed in the claims file and has been submitted by the Veteran and his representative multiple times.  The Veteran submitted the above discussed October 2015 private examination report that also provides a positive opinion for the back and bilateral leg conditions, citing to the previous positive opinion and the May 1993 record.  However, review of the May 1993 STR reveals that it is for a veteran with a different middle initial, social security number, and date of birth than the Veteran-Appellant.  As the VA examination relied on STRs that did not belong to the Veteran in rendering its opinions, it is inadequate.  Thus, the Veteran should be provided with a new examination for his claimed back and bilateral leg conditions.  

As the Veteran contends that his back condition and leg conditions are related to an event that occurred during a period of ACDUTRA, all efforts should be made to find any outstanding STRs for the Veteran as a member of the Air Force reserve, specifically from 1992 and 1993.  

Finally, the Board notes that a July 2014 rating decision granted service connection for tinnitus and bilateral hearing loss and denied a compensable rating for squamous cell carcinoma with residual superficial scars of the ears.  The Veteran submitted a timely Notice of Disagreement concerning the initial noncompensable rating assigned for bilateral hearing loss as well as the denial of a compensable rating for the squamous cell carcinoma.  To date, a Statement of the Case has not been issued concerning these two issues.  Therefore, the Board must remand these claims, rather than merely referring them.  A Statement of the Case must be issued and the Veteran given an opportunity to perfect the appeal of these claims to the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records and associate them with the claims file.  

2. Then, contact the RMC and/or NPRC and request the Veteran's service treatment and service personnel records from his service in the Air Force reserve.  Also request verification for all periods of ACDUTRA and INACDUTRA.  

3. Furnish the Veteran and his representative with a Statement of the Case (SOC) pertaining to the issues of entitlement to an initial compensable rating for bilateral hearing loss and entitlement to a compensable rating for squamous cell carcinoma with residual superficial scars of the ears.  Also advise him that, upon receipt of this SOC, he still needs to file a substantive appeal (VA Form 9 or equivalent statement) in response to complete the steps necessary to perfect his appeal of these two claims to the Board. 

If, and only if, he perfects an appeal by the submission of a timely substantive appeal should these claims be returned to the Board for further appellate review. 

4. Next, schedule the Veteran a new VA examination concerning his claimed back condition.  The claims file, including a copy of this remand, must be reviewed by the examiner and he/she must indicate that such review took place.  

The examiner should note the past lumbar spine diagnoses contained in the record, including degenerative arthritis, spondylolisthesis, and osteopenia, and should specifically confirm any and all diagnoses he/she finds on examination.  

For each spine condition diagnosed, the examiner is asked to opine whether the condition is at least likely as not (50 percent or greater probability) related to his active duty service.  

The examiner is reminded that active duty service includes periods of ACDUTRA (for injuries and diseases) and INACDUTRA (for injuries only).  He/she should specifically note and consider the Veteran's lay assertions that he injured his back by falling off a truck during one such period of service in March 1993.  

It is further pointed out to the examiner that the STRs from May 1993 concerning back and hip pain appear to be for a different veteran with a similar name and thus, without any other confirmation that these records are concerning the Veteran-Appellant, should not be considered when rendering the opinions.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  The rationale should also address all Veteran lay contentions of record and all relevant medical evidence concerning the Veteran's back.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship; less likely weighs against the claim.

5. Additionally, schedule the Veteran a new VA examination concerning his claimed right and left leg conditions.  The claims file, including a copy of this remand, must be reviewed by the examiner and he/she must indicate that such review took place.  

The examiner should note the past leg diagnoses contained in the record, including myositis ossificans of the left quadriceps and degenerative joint disease of the right knee, and should specifically confirm any and all diagnoses he/she finds on examination.  

For each left leg condition diagnosed, the examiner is asked to opine whether the condition is at least likely as not (50 percent or greater probability) related to his active duty service.  

Additionally, for each right leg condition diagnosed, the examiner is asked to opine whether the condition is at least likely as not (50 percent or greater probability) related to his active duty service.  

The examiner is reminded that active duty service includes periods of ACDUTRA (for injuries and diseases) and INACDUTRA (for injuries only).  He/she should specifically note and consider the Veteran's lay assertions that he injured his back by falling off a truck during one such period of service in March 1993, and this subsequently affected his legs as well.  

It is further pointed out to the examiner that the STRs from May 1993 concerning a leg length discrepancy to be for a different veteran with a similar name and thus, without any other confirmation that these records are concerning the Veteran-Appellant, should not be considered when rendering the opinions.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  The rationale should also address all Veteran lay contentions of record and all relevant medical evidence concerning the Veteran's legs.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship; less likely weighs against the claim.

6. Next, review the completed development to ensure that the remand directives have been accomplished.  If there are deficiencies, take corrective action.

7. Then readjudicate these remaining claims in light of this and all other additional evidence.  If these remaining claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


